       Case 5:20-cv-01889-EJD Document 36 Filed 10/06/20 Page 1 of 3



 1   XAVIER BECERRA
     Attorney General of California
 2   NICKLAS A. AKERS
     Senior Assistant Attorney General
 3   BERNARD A. ESKANDARI (SBN 244395)
     Supervising Deputy Attorney General
 4   AMOS E. HARTSTON (SBN 186471)
     DANIEL A. OSBORN (SBN 311037)
 5   CHRISTOPHER M. LAPINIG (SBN 322141)
     Deputy Attorneys General
 6   300 South Spring Street, Suite 1702
     Los Angeles, CA 90013
 7   Tel: (213) 269-6348
     Fax: (213) 897-4951
 8   Email: amos.hartston@doj.ca.gov

 9   Attorneys for Plaintiff the People of the State of
     California
10
     [See signature page for the complete list of parties
11   represented. Civ. L.R. 3-4(a)(1).]

12                            IN THE UNITED STATES DISTRICT COURT

13                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

14                                              SAN JOSE DIVISION

15

16   AMERICAN FEDERATION OF                                      Case No. 20-cv-00455-EJD
     TEACHERS, et al.,
17
                    Plaintiffs,
18
            v.
19
     ELISABETH DEVOS, et al.,
20
                    Defendants.
21

22   THE PEOPLE OF THE STATE OF                                  Case No. 20-cv-01889-EJD
     CALIFORNIA,
23                                                               JOINT STIPULATION RE MOTION
                    Plaintiff,                                   FOR PARTIAL RECONSIDERATION
24                                                               BRIEFING AND [PROPOSED] ORDER
            v.
25                                                               Judge:            Hon. Edward J. Davila
     BETSY DEVOS, et al.,
26
                    Defendants.
27

28

                      Joint Stipulation re Motion for Partial Reconsideration Briefing and [Proposed] Order
                                          Case Nos. 20-cv-00455-EJD, 20-cv-01889-EJD
        Case 5:20-cv-01889-EJD Document 36 Filed 10/06/20 Page 2 of 3



 1                                             JOINT STIPULATION
 2         The parties to the above-captioned actions submit this Joint Stipulation re Motion for

 3   Partial Reconsideration Briefing related to the Motion for Partial Reconsideration filed by

 4   Defendants Secretary Betsy DeVos and the United States Department of Education (“Defendants”

 5   or “ED”). (Cal. Dkt. 34; AFT Dkt. 36.)

 6         During the October 1, 2020, Case Management Conference, the Court ordered the parties to

 7   meet and confer about a proposed briefing schedule for review and approval by the Court. (Cal.

 8   Dkt. 33; AFT Dkt. 35.) The Court expressed its inclination to keep the matters being considered

 9   to those raised in Defendants’ motion for partial reconsideration brief, and to not schedule further

10   briefing by Defendants at this time or a further hearing. The Court seeks to provide Plaintiffs the

11   opportunity to respond to Defendants’ arguments.

12         Plaintiffs propose to file their responses to Defendants’ Motion for Partial Reconsideration

13   on or before Thursday, October 22, 2020, limiting issues addressed to those raised by Defendants’

14   motion. The Plaintiffs plan to file separate briefs in their respective cases.

15
     Dated: October 5, 2020                               Respectfully submitted,
16

17                                                        /s/ Bernard A. Eskandari
                                                          BERNARD A. ESKANDARI
18                                                        Supervising Deputy Attorney General
                                                          AMOS E. HARTSTON
19                                                        DANIEL A. OSBORN
                                                          Deputy Attorneys General
20

21                                                        Attorneys for Plaintiff the People of the State of
                                                          California
22

23
                                                          /s/ Daniel A. Zibel
24                                                        DANIEL A. ZIBEL*
                                                          AARON S. AMENT*
25                                                        ROBYN K. BITNER*
                                                          NATIONAL STUDENT LEGAL DEFENSE
26
                                                          NETWORK
27                                                        1015 15th Street N.W., Suite 600
                                                          Washington, D.C. 20005
28                                                        dan@defendstudents.org
                                                               1
                       Joint Stipulation re Motion for Partial Reconsideration Briefing and [Proposed] Order
                                           Case Nos. 20-cv-00455-EJD, 20-cv-01889-EJD
        Case 5:20-cv-01889-EJD Document 36 Filed 10/06/20 Page 3 of 3



 1                                                       aaron@defendstudents.org
                                                         robyn@defendstudents.org
 2                                                       Tel: (202) 734-7495
 3
                                                         GLENN ROTHNER (SBN 67353)
 4                                                       ROTHNER SEGALL & GREENSTONE
                                                         510 South Marengo Avenue
 5                                                       Pasadena, CA 91101
                                                         grothner@rsglabor.com
 6                                                       Telephone: (626) 796-7555
                                                         Facsimile: (626) 577-0124
 7
                                                         Attorneys for Plaintiffs American Federation of
 8                                                       Teachers, California Federation of Teachers, Isai
                                                         Baltezar, and Julie Cho
 9
                                                         *Admitted Pro Hac Vice
10

11

12                                                       JEFFREY BOSSERT CLARK
                                                         Acting Assistant Attorney General
13                                                       MARCIA BERMAN
                                                         Assistant Director, Federal Programs Branch
14
                                                         /s/ Kathryn L. Wyer
15                                                       KATHRYN L. WYER (Utah Bar No. 9846)
                                                         U.S. Department of Justice, Civil Division
16                                                       1100 L Street, N.W., Room 12014
                                                         Tel: (202) 616-8475
17                                                       Email: kathryn.wyer@usdoj.gov

18                                                       Attorneys for Defendants

19

20                                  ORDER RE BRIEFING SCHEDULE

21        The above JOINT STIPULATION RE MOTION FOR PARTIAL RECONSIDERATION

22   BRIEFING is approved. Plaintiffs shall file their respective responses to Defendants’ Motion for

23   Partial Reconsideration on or before Thursday, October 22, 2020.

24   IT IS SO ORDERED.
25

26   Dated: October 6, 2020
            _____________                                          _______________________
                                                                   EDWARD J. DAVILA
27                                                                 United States District Judge

28
                                                               2
                      Joint Stipulation re Motion for Partial Reconsideration Briefing and [Proposed] Order
                                          Case Nos. 20-cv-00455-EJD, 20-cv-01889-EJD
